Exhibit 10.1

 

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (the “Agreement”) is made as of August 28,
2014 and is effective as of August 1, 2014 (the “Effective Date”), by and
between Sports Field Holdings, Inc. a Nevada corporation with its principal
place of business located at 176 East Main Street, Westborough, Massachusetts
01581, (the “Company”) and Jeromy Olson, an individual with an address located
at 1151 Glidden Avenue, DeKalb, Illinois 60115 (“Mr. Olson”) (the Company and
Mr. Olson together the “Parties” or individually a “Party”).

WHEREAS, the Company is engaged in the business of product development,
engineering, manufacturing and construction that designs and builds athletic
facilities, as well as supplies its own proprietary high-end synthetic turf
products to the sports industry;

WHEREAS, Mr. Olson provides services that are similar to those generally
performed by a company’s chief revenue officer or head of sales and marketing;
and

WHEREAS, the Company and Mr. Olson desire to enter into this Agreement, pursuant
to which Mr. Olson will provide consulting services to the Company, subject to
the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the Company and Mr. Olson, intending to be legally bound,
hereby agree as follows:

A.            Engagement

Mr. Olson shall provide the Services defined below in Section C herein for the
Company, reporting to its Chief Executive Officer and Chief Operating Officer
(the “Engagement”). In this capacity, Mr. Olson agrees to devote his best
efforts, energies and skill to the full discharge of his duties and
responsibilities.

B.            Term

Services under this Agreement have commenced on August 1, 2014 (the
“Commencement Date”) and shall continue through February 1, 2016 (the “Initial
Term”); unless earlier terminated in accordance with the provisions of Section H
below. In the event that neither Party has provided the other Party with written
notice by the date that is sixty days prior to the last day of the Initial Term
or, if applicable, the Renewal Term (as hereinafter defined), of such Party’s
intent that this Agreement terminate immediately upon expiration of such term,
then this Agreement shall be extended for subsequent six-month terms (each a
“Renewal Term”).

C.               Services to be Performed

               1. During the Term of this Agreement, Mr. Olson shall serve the
Company in the capacity of Chief Revenue Officer and will provide services that
are similar to those generally performed by a company’s chief revenue officer or
head of sales and marketing, which shall include overseeing the Company’s sales
activities, and such additional services which are substantially set forth in
Exhibit A attached hereto, to the best of his ability (the “Services”).



-1-

 



2.    Mr. Olson will use the highest degree of skill and expertise to
professionally accomplish the Services within the Term of this Agreement and to
project a positive image of the Company, in accordance with the Company’s
policies and procedures and applicable law.

D.            Compensation for Services

1.    Fees for Services. In consideration of the Services rendered by Mr. Olson
and Mr. Olson’s other obligations under this Agreement, the starting monthly
base compensation (the “Base”) for this position will be Four Thousand and
00/100 Dollars ($4,000) and, upon the Company’s (i) achieving revenues of at
least $6,000,000 or (ii) the Company completing an equity financing of at least
$2,000,000, the Base will increase to $8,000 per month. In addition, Mr. Olson
will be eligible to earn an annual bonus (the “Bonus”), beginning with the
fiscal year ended December 31, 2015. The Bonus will be determined by the Board
of Directors in its sole discretion, with consideration being given to factors
such as net income and EBITDA for such fiscal year.

2.    Options. As further inducement for the Services to be rendered by Mr.
Olson and Mr. Olson under this Agreement, the Company shall issue Mr. Olson (i)
30,000 shares of common stock of the Company upon the execution of this
Agreement, (ii) 30,000 shares of common stock of the Company on the sixth month
anniversary of the date of this Agreement, (iii) 40,000 shares of common stock
of the Company on the one year anniversary of the date of this Agreement, and
(iv) options to purchase 100,000 shares of common stock of the Company on such
terms and at the same exercise price as those options issued to members of the
senior management team. Such Options shall vest on July 1, 2015 and shall have a
five year term.

3.    Reimbursement of Reasonable Business Expenses. The Company shall reimburse
Mr. Olson for the following reasonable expenses directly attributable to and
incurred in connection with the performance of Services due to the Engagement
under this Agreement: (a) all reasonable and necessary out-of-pocket expenses
and travel expenses, including airfare and train fares, lodging, meals, tolls
and customer entertainment; (b) highway mileage in Mr. Olson’s personal vehicle
at a given number of cents per mile based on the standard set by the IRS; and
(c) all reasonable and customary office costs incurred in connection with the
performance of Services under the Engagement including postage, office supplies,
internet connections, telephone and facsimile charges but excluding office rent
and other general overhead expenses, provided that Mr. Olson first submits
appropriate, written, audit-worthy documentation to the Company supporting such
expenses (including receipts) and the Company authorizes the same, which
authorization shall not be unreasonably withheld (all, collectively, the
“Approved Expenses”). Mr. Olson shall use his best judgment to both control and
limit the expenses incurred in connection with this Agreement, and to obtain all
available discounts, rebates and allowances as would a reasonable business
person.

 

4.    Mr. Olson acknowledges that the foregoing provisions of this Section D
constitute the sole and entire compensation and reimbursements payable to it for
the Engagement and the provision of the Services of Mr. Olson, and the Parties
specifically agree that no compensation, benefits or other reimbursements of any
other nature shall be paid or payable to Mr. Olson as a result of the provision
of Services hereunder. 

-2-

 

 

E.            Ownership of Materials

1.    Ownership. All materials, reports, plans, information, ideas, inventions,
discoveries, improvements, methods, processes, drawings, renditions, mock-ups,
prototypes, creative execution, advertising ideas, creative concepts or other
works conceived, created, reduced to practice, delivered or disclosed to the
Company or produced or otherwise arising out of the Services, in whole or in
part and whether alone or in conjunction with others (whether or not during work
hours devoted to the Services) (collectively, the “Creative Materials”), and all
rights, title and interests (including copyrights) in and to such Creative
Materials throughout the world, are hereby assigned to the Company and shall be
the sole and exclusive property of the Company.

2.     Works Made for Hire. All copyrightable works comprising the Creative
Materials shall be considered “works made for hire” as defined in the United
States Copyright Act, whether published or unpublished, and all rights, title,
and interest to all such copyrightable works shall be the exclusive property of
the Company, and the Company shall be deemed to be the author and owner of such
copyrightable works. Mr. Olson shall not distribute the copyrightable works, in
part or in entirety, to any third party without the express written consent of
the Company.

3.    Disclosure; Cooperation. Mr. Olson shall promptly disclose all such
Creative Materials to the Company, and the Company shall have full power and
authority to file any patent or copyright registrations or other intellectual
property submissions, applications or registrations throughout the world thereon
and to procure and maintain any patents, copyrights or other intellectual
property rights thereon. Mr. Olson agrees, at the Company’s reasonable request
and expense, to execute any applications, assignments, instruments and other
documents, and perform such acts, as the Company may deem necessary or advisable
to confirm and vest in the Company all such rights, title and interests
throughout the world in and to such Creative Materials and all intellectual
property rights pertaining thereto, and to assist the Company in procuring,
maintaining, enforcing and defending such intellectual property rights and
protection throughout the world thereon. To the extent not covered by the
foregoing, The Company shall have the fully paid-up and irrevocable right to use
and disclose freely and for any purpose all information and ideas disclosed by
Mr. Olson to the Company in performing the Services hereunder.

-3-

 

 

4.         Mr. Olson’s Obligations. With respect to any Creative Materials, Mr.
Olson shall:

(a)Treat all information with respect thereto as Confidential Information of the
Company;

(b)Keep complete and accurate records thereof, which records shall be the
property of the Company;



(c)Give to the Company and its attorneys all reasonable and requested assistance
in preparing such application;

(d)From time to time, upon the request and at the expense of the Company, but
without payment to Mr. Olson by the Company of additional consulting fees,
execute all assignment or other instruments required to transfer and assign to
the Company (or as it may direct) all Creative Materials, and all patents and
applications for patents, copyrights or applications for registration of
copyrights, covering such inventions or otherwise required to protect the rights
and interests of the Company;

(e)Testify in any proceedings or litigation as to any Creative Materials; and

(f)In case the Company shall desire to keep secret any Creative Materials, or
shall for any reason decide not to have letters patent applied for thereon,
refrain from applying for letters patent thereon.

F.           Confidentiality

1.     Confidential Information. Mr. Olson acknowledges that it may be necessary
for the Company during the course of the Engagement, to disclose certain
confidential and proprietary information (“Confidential Information”) to Mr.
Olson, in order for Mr. Olson to perform the Services pursuant to this
Agreement. Mr. Olson shall not disclose or use, at any time either during or
after the Term of this Agreement, for their own benefit or for the benefit of
any third party, any Confidential Information without the Company’s prior
written permission except to the extent necessary to perform the Services on the
Company’s behalf. Confidential Information includes, without limitation:

(a)The written, printed, graphic or electronically recorded materials furnished
by the Company for Mr. Olson to use;

(b)Any written or tangible information stamped “confidential,” “proprietary” or
with a similar legend or any information that the Company makes reasonable
efforts to maintain its secrecy;

(c)Business, research and development, regulatory and marketing plans,
objectives and/or strategies, financial information, corporate initiatives,
contractual and business arrangements, customer lists, supplier lists, sales
projections, product information, product launch plans, regulatory submissions,
pricing information of the Company and its affiliates;



-4-

 



 

(d)Information, data, test results, patent applications, methodologies,
operating procedures, trade secrets, design formulas, know-how, techniques,
analyses, technology, processes, protocols, specifications and instructions
relating to the Company’s proprietary products, including safety data and
reference standards, investigators brochures, documents and reports, computer
programs and inventories, discoveries and improvements of any kind, sales
projections, product information, pricing information of the Company and its
affiliates;

(e)Information, know-how, trade secrets, materials and tangible property
belonging to customers and suppliers of the Company and other third parties who
have disclosed such confidential and proprietary information to the Company
about whom Mr. Olson gained knowledge as a result of providing Services to the
Company;

(f)Any data, deliverables or other work product or information generated or
developed by Mr. Olson in connection with the performance of Services under this
Agreement, including all Creative Materials; and

(g)Any copies, extracts, notes, or summaries of any information described in
clauses (a) through (f).

Notwithstanding any of the foregoing, Confidential Information shall not include
any information that:

 

(a)is or becomes available in the public domain through no fault of, or act or
failure to act on the part of Mr. Olson;

(b)is rightfully in Mr. Olson’s possession at the time of disclosure by the
Company, as evidenced by Mr. Olson’s written records maintained in the ordinary
course of business; or

(c)is obtained, after the Commencement Date, by Mr. Olson from any third party
that is lawfully in possession of such Confidential Information and not in
violation of any contractual or legal obligation with respect to such
Confidential Information.

2.     At any time upon request of the Company or upon Termination of this
Agreement, Mr. Olson shall promptly deliver to the Company: (i) all Confidential
Information (and all copies thereof) and all other property (including but not
limited to document files, computer disks, keys and keyfobs) furnished to Mr.
Olson, by the Company and all other materials prepared by Mr. Olson, containing
any Confidential Information; and (ii) a certification that all Confidential
Information has been delivered to the Company.

 

3.     Notwithstanding the return of Confidential Information or the Termination
of this Agreement, Mr. Olson, will continue to be bound by the obligations of
confidentiality pursuant to this Section F. In addition to its other legal
rights, the Company shall be entitled to temporary and permanent injunctive
relief and specific performance to remedy any breach or attempted breach of this
Section F of the Agreement, and in the event the Company prevails in any action
brought under this Section F, the Company shall also be entitled to recover its
reasonable attorney’s fees and costs expended in such action from Mr. Olson.

-5-

 



G.          Exclusivity

During the term of this Agreement, Mr. Olson shall not provide services to any
direct or indirect competitor of the Company. A competitor shall be defined for
this Agreement as an entity engaged in the business of designing and building
athletic facilities, as well as any synthetic turf products.

H.          Termination

1.    Generally. This Agreement will terminate automatically, each a
“Termination Date:” (a) upon the expiration of the Initial Term or a Renewal
Term for which a notice of non-renewal has been sent; (b) upon mutual agreement
of the Parties; (c) in the event either Party becomes insolvent or a petition in
bankruptcy is filed or any insolvency proceedings are instituted by or against
either Party, or either Party liquidates its business; or (d) upon Mr. Olson’s
death.

2.    By Mr. Olson’s Disability. The Company reserves the right to terminate
this Agreement if Mr. Olson suffers any physical or mental illness or incapacity
that has prevented Mr. Olson from substantially performing all of the Services
of the Engagement for a period of thirty (30) continuous calendar days or more
during the Term.

3.    By the Company for Cause. The Company may terminate this Agreement for
Cause by action of its Board of Directors. For purposes of this Agreement,
“Cause” shall mean: (a) Mr. Olson’s conviction, guilty plea, plea of nolo
contendre, or entering into any other plea admitting guilt of any felony; (b)
the deliberate engaging by Mr. Olson in gross misconduct which is materially
injurious to the Company, monetarily or otherwise such as fraud or embezzlement;
or (c) Mr. Olson’s failure to observe or perform any of the material terms or
provisions of this Agreement, or the Services hereunder, which failure remains
uncured following thirty (30) days’ prior written notice from the Company.

4.    Upon Termination of this Agreement for Cause, Mr. Olson will cease
performing Services and will no longer be authorized to perform any Services on
behalf of the Company, except at the express request and approval of the
Company’s Board of Directors of the Company. Upon termination for cause, Mr.
Olson will receive any unpaid Monthly Fee or Approved Expenses earned through
the Termination Date. The Company shall be entitled to a refund or non-payment
of a pro rata portion of or the balance of any Monthly Fee previously tendered
but not yet earned as of the Termination Date, in addition to the reimbursement
of any other prepaid or overpaid expenses.

-6-

 

 

I.            Indemnification

 

1.    The Company agrees to defend, indemnify and hold Mr. Olson harmless from
and against any and all claims, liabilities, losses, damages, and expenses
arising out of: (a) any breach by the Company of its warranties,
representations, covenants and obligations outlined in this Agreement; and (b)
the gross negligence or willful misconduct of the Company; and (c) the failure
of the Company to comply with all legal requirements to the best of its
knowledge at the time.

2.    Mr. Olson agrees to defend, indemnify and hold the Company harmless from
and against any and all claims, liabilities, losses, damages, and expenses
arising out of: (a) any breach by Mr. Olson of his warranties, representations,
covenants and obligations outlined in this Agreement; (b) the gross negligence
or willful misconduct of Mr. Olson; and (c) the failure of Mr. Olson to comply
with all legal requirements to the best of his knowledge at the time.

3.    The Parties further agree that they shall not, without the prior written
consent of the other Party, settle, compromise or consent to the entry of any
judgment in any pending or threatened claim, action, suit or proceeding in
respect of which defense and/or indemnification may be sought hereunder unless
such settlement, compromise or consent includes an unconditional release of the
Party seeking defense and/or indemnity from all liability arising out of such
claim, action, suit or proceeding.

4.    The Party seeking defense or indemnification hereunder shall: (i) promptly
notify the other Party of the matter for which defense or indemnification is
sought; (ii) subject to the immediately preceding sentence of this paragraph,
provide the other Party with sole control over the defense and/or settlement
thereof, including but not limited to the selection of counsel; and (iii) at the
request of the Party providing defense and/or indemnification, fully cooperate
in the provision of full and complete information and reasonable assistance with
respect to the defense of such matter.

J.           Survival

The obligations of the Parties pursuant to Sections E, F and I shall survive the
Termination of this Agreement, regardless of the reason for such Termination,
along with any and all other provisions that expressly provide for survival of
Termination.

K.          Relationship of the Parties; Independent Contractor Status

The Parties agree that the relationship created by this Engagement is one of an
independent contractor. The Parties further agree that Mr. Olson, are not and
shall not be considered employees of the Company and are not and shall not be
entitled to any of the rights and/or benefits that the Company provides for the
Company's employees (including any employee pension, health, vacation pay, sick
pay or other fringe benefits offered by the Company under plan or practice) by
virtue of the Services being rendered by Mr. Olson. Mr. Olson acknowledges and
agrees that the Company does not, and shall not, maintain or procure any
workers’ compensation or unemployment compensation insurance for or on behalf of
Mr. Olson, and shall make no state temporary disability or family leave
insurance payments on behalf of Mr. Olson, and Mr. Olson agrees that Mr. Olson
will not be entitled to these benefits in connection with performance of the
Services under this Agreement. Mr. Olson acknowledges and agrees that it shall
be solely responsible for paying all salaries, wages, benefits and other
compensation which Mr. Olson, may be entitled to receive in connection with the
performance of the Services under this Agreement. Mr. Olson is responsible for
all taxes, if any, imposed on it in connection with its performance of Services
under this Agreement, including any federal, state and local income, sales, use,
excise and other taxes or assessments thereon.



-7-

 

 

L.          Binding Nature; Assignments

 

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors, representatives, administrators, heirs,
executors and permitted assigns, except that the duties of Mr. Olson are
personal and shall not be assigned or subcontracted without the Company’s prior
written consent and any purported assignment without such written consent shall
be deemed void and unenforceable.

M.          Entire Agreement; Amendments

This Agreement contains the entire understanding between the Parties with
respect to its subject matter and supersedes all previous negotiations,
agreements or understandings between the Parties, whether written or verbal.
This Agreement may not be amended or modified, except in writing, executed by
duly authorized representatives of the Parties hereto.

N.          Governing Law; Consent to Jurisdiction and Venue

This agreement shall be governed by and construed in accordance with the laws
State of New Jersey, USA, without giving effect to principles of conflicts of
laws. The Parties agree that any dispute concerning or arising under this
Agreement shall be subject to the exclusive jurisdiction of the state and
federal courts of the State of New Jersey, USA, and each Party agrees to submit
to the personal and exclusive jurisdiction and venue of such courts.

O.          Notices

All notices required or permitted to be delivered under this Agreement shall be
in writing and sent to the principal place of business of the Party to whom they
are addressed. Notices to Mr. Olson shall be delivered to the attention of Mr.
Olson. Notices to the Company shall be delivered to the attention of the Chief
Executive Officer. All notices under this Agreement shall be deemed delivered
only if sent by overnight mail or courier with return receipt.

P.          Severability

If any provision of this Agreement is found to be invalid or unenforceable for
any reason by a court of competent jurisdiction, that provision shall be
stricken from this Agreement and that finding shall not invalidate any other
terms of this Agreement, which terms shall remain in full force and effect
according to the surviving terms of this Agreement. In such an event, the
Parties shall negotiate with one another to agree on a provision which the
Parties would have agreed if they had known of the defect when they signed this
Agreement, in order to achieve the same commercial outcome and objectives of
this Agreement that were intended upon its execution.

 [Signature Page Follows]

 

-8-

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
Parties as of its Effective Date.

Sports Field Holdings, Inc.             By: /s/ Joseph DiGeronimo   /s/ Jeromy
Olson   Name: Joseph DiGeronimo   JEROMY OLSON, an individual   Title: Chief
Executive Officer             Date: August 28, 2014   Date: August 28, 2014

 

-9-



 



 

 

 



